                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 1 of 7



                                                  UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF COLUMBIA

                       KELLY FRY                                      :
                       1330 South Fair Street
                       Arlington, VA 22202                            :

                                     Plaintiff,                       :

                                v.                                    :

                       UBER TECHNOLOGIES, INC.                        :
                       1455 Market Street, 4th Floor
                       San Francisco, CA 94103                        :
                                                                          Case No. _______________________
                       Serve: National Registered Agents, Inc.        :
                              1015 15th Street, NW, Suite 1000
                              Washington, DC 20005                    :

                          and                                         :

                       MICHELLE DAVIS                                 :
                       717 Romford Drive
                       Landover, MD 20785                             :

                                     Defendants.                      :


                                                     COMPLAINT FOR DAMAGES
                                                   (Negligence: SUV-Bicyclist Collision)

                              Plaintiff, Kelly Fry, respectfully demands judgment against Defendants on the

                       grounds and in the amount set forth below:

                                                     JURISDICTION AND VENUE

                              1.     The Court has jurisdiction over this action under 28 U.S.C. § 1332(a)
 Regan Zambri Long
 1919 M Street, NW
     Suite 350         because the amount in controversy exceeds $75,000, exclusive of interest and costs, and
Washington, DC 20036

   202-463-3030        there is complete diversity of parties.



                                                                   -1-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 2 of 7



                              2.     The Court is a proper venue for this action under 28 U.S.C. § 1391(b)(2)

                       because the acts out of which the action arises occurred in the District of Columbia.

                                                                PARTIES

                              3.     Plaintiff, Kelly Fry, is an adult citizen of the Commonwealth of Virginia.

                              4.     Defendant Uber Technologies, Inc. (“Uber”) is a Delaware corporation,

                       with its principal place of business in California.

                              5.     Upon information and belief, Defendant Michelle Davis is an adult citizen

                       of the State of Maryland and was the driver of the vehicle that struck Plaintiff.

                              6.     At the time of the collision described herein, Defendant Davis was acting

                       within the course and scope of her employment by Defendant Uber.

                                                             FACTS: UBER

                              7.     Uber is a car service that provides drivers to customers on demand through

                       a cell phone application, or “app,” in cities around the world.

                              8.     The Uber app is free to download and install on a smartphone.

                              9.     Through several forms of media, Uber represents to passengers and to the

                       public that it subjects its drivers to rigorous screening procedures prior to allowing them

                       to drive for Uber. Uber states that drivers must clear several screenings. Uber also

                       represents to consumers that it continues to monitor the quality of its drivers on an

                       ongoing basis through a rating system.
 Regan Zambri Long
 1919 M Street, NW
                              10.    Uber makes money by selling rides—a passenger requests an Uber driver
     Suite 350
Washington, DC 20036
                       through the Uber app, Uber sends a driver to the passenger, the passenger is transported
   202-463-3030

                       to her destination, and the passenger pays Uber by credit card.


                                                                   -2-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 3 of 7



                              11.    Uber dictates and collects the fares that passengers pay for rides; then, it

                       pays its drivers a portion of the fares collected, and it keeps the remainder for itself.

                              12.    Uber drivers are not allowed to collect any form of payment from

                       passengers; rather, Uber drivers receive payment for their work directly from Uber.

                              13.    In order to drive for Uber, drivers must use a GPS-enabled map function

                       that Uber builds into its app. Among other things, this map function does the following:

                                     a. Shows Uber drivers real-time “heat maps” of where demand for
                                        rides is highest at a given time;

                                     b. Shows Uber drivers the starting points of their assigned rides;

                                     c. Shows Uber drivers the destinations of their assigned rides;

                                     d. Directs Uber drivers, via turn-by-turn GPS directions, on the
                                        route to follow in order to pick up their assigned rides; and

                                     e. Directs Uber drivers, via turn-by-turn GPS directions, on the
                                        route to follow from pickup to destination.

                              14.    Uber requires that Uber drivers further actively engage with its app while

                       driving in order to accept or decline additional assigned rides—even going so far as to

                       routinely ping Uber drivers with new assigned rides as they are nearing the end of a first

                       passenger’s ride.

                              15.    Uber drivers do not have the authority to retroactively adjust a fare

                       upwards or downwards; in order to adjust a fare, they must request that Uber do so at its

                       discretion.
 Regan Zambri Long
 1919 M Street, NW            16.    If Uber’s technology malfunctions, Uber drivers do not have the authority
     Suite 350
Washington, DC 20036
                       to accept cash from passengers; rather, they must ask Uber for reimbursement.
   202-463-3030




                                                                    -3-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 4 of 7



                             17.    Upon threat of termination, Uber subjects its drivers to a host of specific

                       requirements concerning the performance of their driving duties. In the District of

                       Columbia, these include, among others, the following:

                                    a. Drivers must drive four-door vehicles no more than 10 years old;

                                    b. Drivers must display the Uber logo on their vehicles;

                                    c. Drivers must remove from the vehicle any non-Uber corporate
                                       branding;

                                    d. Drivers must maintain their vehicles in “good” mechanical
                                       condition, with “no cosmetic damage” at all;

                                    e. Drivers must maintain their cars in an acceptably clean condition;

                                    f. Drivers must adhere to Uber’s rules regarding tipping, to wit, by
                                       declining a first offer from a customer, although they may accept
                                       a second offer;

                                    g. Drivers must respond to ride requests within a timeframe that is
                                       acceptable to Uber;

                                    h. Drivers must maintain a ride request acceptance rate that is
                                       acceptable to Uber;

                                    i. Drivers must maintain a passenger review rating (a “star rating”)
                                       that is acceptable to Uber; and

                                    j. Drivers must not call passengers who have requested a ride with
                                       a frequency that Uber determines is “excessive.”

                                                      FACTS: COLLISION

                             18.    At approximately 9:30 a.m. on November 28, 2017, Defendant Davis was

                       working as an Uber driver.
 Regan Zambri Long
 1919 M Street, NW           19.    Defendant Davis was driving a Toyota sport utility vehicle.
     Suite 350
Washington, DC 20036

   202-463-3030




                                                                 -4-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 5 of 7



                              20.      Defendant Davis had picked up a female passenger, who had booked a ride

                       through the Uber app and was in the process of transporting that passenger to her

                       destination.

                              21.      While driving southbound on East Basin Drive/Ohio Drive, SW,

                       Defendant Davis violently struck Ms. Fry, who was crossing the street as a cyclist,

                       within a marked crosswalk, propelling Ms. Fry off her bicycle and causing her head

                       (helmeted) to slam to the pavement.

                              22.      As a direct result of being struck by the SUV, Plaintiff sustained severe

                       injuries, including, but not limited to, cervical spine fractures and a C6-C7 herniation

                       (which necessitated multiple surgical procedures to the cervical spine) and a traumatic

                       brain injury.

                              23.      As a further direct result of being struck by the SUV, Plaintiff has

                       incurred, and will continue to incur, substantial medical expenses; has incurred, and will

                       continue to incur, substantial wage losses; and has suffered, and will continue to suffer,

                       extreme physical and emotional pain, suffering, and anguish, as well as other damages.

                                                               COUNT I
                                                      (Negligence: All Defendants)

                              24.      Plaintiff incorporates by reference the foregoing paragraphs.

                              25.      At all relevant times, Defendant Davis owed Plaintiff and others on the

                       road a duty to drive the SUV in a safe, prudent, and appropriate manner consistent with
 Regan Zambri Long
 1919 M Street, NW
     Suite 350         motor vehicle safety and traffic laws then and there in effect.
Washington, DC 20036

   202-463-3030               26.      Defendant Davis breached that duty in the following ways:



                                                                    -5-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 6 of 7



                                    a. by failing to pay full time and attention to the operation of the
                                       SUV;

                                    b. by failing to keep a proper lookout while driving the SUV;

                                    c. by driving the SUV while distracted;

                                    d. by failing to maintain proper control of the SUV;

                                    e. by failing to drive the SUV at a safe speed for the traffic
                                       conditions (including, among other things, the presence of many
                                       pedestrians and cyclists around the Tidal Basin);

                                    f. by failing to properly yield the right-of-way to persons lawfully
                                       within a crosswalk;

                                    g. by failing to timely apply brakes or otherwise take appropriate
                                       actions to avoid or minimize the effects of striking a cyclist;
                                       and/or

                                    h. by otherwise failing to adhere to the applicable traffic and motor
                                       vehicle regulations then and there in effect.

                             27.    In breaching this duty, Defendant Davis violated road-safety statutes and

                       regulations that were in full force and effect in the District of Columbia at the time,

                       including without limitation D.C. Code § 50-2201.28 and D.C. Code § 50-1731. As a

                       result, Defendant Davis was negligent per se under District of Columbia law.

                             28.    As a direct and proximate result of Defendant Davis’s negligence, Plaintiff

                       suffered the injuries and damages set forth in paragraphs 22-23.

                             29.    At the time of the negligence described in the preceding paragraphs,

                       Defendant Davis was acting within the course and scope of her employment by

 Regan Zambri Long     Defendant Uber; accordingly, Defendant Uber is liable for Defendant Davis’s
 1919 M Street, NW
     Suite 350
Washington, DC 20036   negligence under the doctrine of respondeat superior.
   202-463-3030




                                                                  -6-
                            Case 1:19-cv-01303 Document 1 Filed 05/06/19 Page 7 of 7



                              WHEREFORE, Plaintiff, Kelly Fry, demands judgment against Defendants, Uber

                       Technologies, Inc., and Michelle Davis, jointly and severally, in the form of

                       compensatory damages in the full and just amount of Ten Million Dollars

                       ($10,000,000.00), plus interest and costs.

                                                       JURY TRIAL DEMAND

                              Plaintiff requests a jury trial on all of the above claims.


                                                                 Respectfully submitted,
                                                                 REGAN ZAMBRI LONG PLLC

                                                                 By: /s/ Paul Cornoni
                                                                     Paul Cornoni           D.C. Bar #489398
                                                                     pcornoni@reganfirm.com
                                                                     Christopher J. Regan D.C. Bar #1018148
                                                                     cregan@reganfirm.com
                                                                     1919 M Street, NW, Suite 350
                                                                     Washington, DC 20036
                                                                     PH: (202) 463-3030
                                                                     FX: (202) 463-0667
                                                                     Counsel for Plaintiff




 Regan Zambri Long
 1919 M Street, NW
     Suite 350
Washington, DC 20036

   202-463-3030




                                                                    -7-
